DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention Species 1 and identified claims 1-20 in the reply filed on 11/10/2021 is acknowledged.

Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2020/0077081 A1) in view of PARK et al. (US 2013/0270420 A1; hereafter PARK).

As of Claim 1: LEE teaches an image sensor (FIG. 2, element 100 and ¶¶0030) comprising: an array of imaging pixels (100); and verification circuitry configured to test operation of the array of imaging pixels (160 and ¶¶0036,0046), wherein the verification circuitry has circuit associated with a given imaging pixels and wherein the circuit includes a first node that is coupled to a bias line that is configured to ensure the circuit starts in a set state.
LEE does not explicitly teach “the verification circuitry has an SR latch circuit associated with a given row of imaging pixels and wherein the SR latch circuit includes a first node that is coupled to a pull-up bias line that is configured to ensure the SR latch circuit starts in a set state" as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by PARK. In particular, PARK teaches the verification circuitry has an SR latch circuit associated with a given row of imaging pixels and wherein the SR latch circuit includes a first node that is coupled to a pull-up bias line that is configured to ensure the SR latch circuit starts in a set state (i.e., see ¶0091) as recited in present claimed invention.
In view of the above, having the circuit of LEE and given the well-established teaching of PARK, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the configuration of LEE as taught by PARK, since PARK state that such modification would latch counting signals and output the signal (See PARK 0091).

As of Claim 2: LEE in view of PARK further teaches the first node is an S node for the SR latch circuit and wherein the SR latch circuit includes an R node (LEE ¶¶0036,0046 and PARK ¶¶0047,0048,0052-0054,0072).

As of Claim 3: LEE in view of PARK further teaches the SR latch circuit further comprises: a first transistor coupled to the R node, wherein the first transistor has a gate that receives a transfer control signal associated with the given row of imaging pixels; and a second transistor coupled to the S node, wherein the second transistor has a gate that receives a reset control signal associated with the given row of imaging pixels (LEE ¶¶0036,0046 and PARK ¶¶0047,0048,0052-0054,0072).

As of Claim 4: LEE in view of PARK further teaches the SR latch circuit is configured to verify that the reset control signal and the transfer control signal are asserted in a correct order (LEE ¶¶0036,0046 and PARK ¶¶0047,0048,0052-0054,0072).

As of Claim 5: LEE in view of PARK further teaches the SR latch circuit is formed in a first substrate, wherein the first substrate includes a plurality of n-channel metal-oxide semiconductor (nMOS) transistors and does not include any p-channel metal-oxide semiconductor (pMOS) transistors, and wherein the pull-up bias line is coupled to a pMOS current source that is formed in a second substrate (LEE ¶¶0036,0046 and PARK ¶¶0047,0048,0052-0054,0072).

As of Claim 6: LEE in view of PARK further teaches the SR latch circuit further comprises: a pull-down transistor that is coupled to the R node and that is configured to ensure the SR latch circuit starts in the set state (LEE ¶¶0036,0046 and PARK ¶¶0047,0048,0052-0054,0072).

As of Claim 7: LEE in view of PARK further teaches an inverter that receives a row select control signal associated with the given row of imaging pixels and that outputs an inverted version of the row select control signal, wherein the pull-down transistor has a gate that receives the inverted version of the row select control signal (LEE ¶¶0036,0046 and PARK ¶¶0047,0048,0052-0054,0072).

As of Claim 8: LEE teaches an image sensor (FIG. 2, element 100 and ¶¶0030) comprising: an array of imaging pixels (100); and verification circuitry configured to test operation of a given row of imaging pixels, wherein the verification circuitry (160 and ¶¶0036,0046)comprises: an inverter that receives a row select control signal associated with the given row of imaging pixels and that outputs an inverted version of the row select control signal; and a circuit associated with the given imaging pixels, wherein the circuit includes a first node that is coupled to a pull-down transistor and wherein the pull-down transistor has a gate that receives the inverted version of the row select control signal.
LEE does not explicitly teach “an SR latch circuit associated with the given row of imaging pixels, wherein the SR latch circuit includes a first node that is coupled to a pull-down transistor and wherein the pull-down transistor has a gate that receives the inverted version of the row select control signal" as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by PARK. In particular, PARK teaches an SR latch circuit associated with the given row of imaging pixels, wherein the SR latch circuit includes a first node that is coupled to a pull-down transistor and wherein the pull-down transistor has a gate that receives the inverted version of the row select control signal (i.e., see ¶0091) as recited in present claimed invention.
In view of the above, having the circuit of LEE and given the well-established teaching of PARK, Therefore, it would have been obvious to one of ordinary skill in the art before the effective LEE as taught by PARK, since PARK state that such modification would latch counting signals and output the signal (See PARK 0091).

As of Claim 9: LEE in view of PARK further teaches the first node is an R node for the SR latch circuit and wherein the SR latch circuit also includes an S node (LEE ¶¶0036,0046 and PARK ¶¶0047,0048,0052-0054,0072).

As of Claim 10: LEE in view of PARK further teaches  the SR latch circuit further comprises: a first transistor coupled to the R node, wherein the first transistor has a gate that receives a transfer control signal associated with the given row of imaging pixels; and a second transistor coupled to the S node, wherein the second transistor has a gate that receives a reset control signal associated with the given row of imaging pixels (LEE ¶¶0036,0046 and PARK ¶¶0047,0048,0052-0054,0072).

As of Claim 11: LEE in view of PARK further teaches  the SR latch circuit is configured to verify that the reset control signal and the transfer control signal are asserted in a correct order (LEE ¶¶0036,0046 and PARK ¶¶0047,0048,0052-0054,0072).

As of Claim 12: LEE in view of PARK further teaches  the S node is coupled to a pull-up bias line, wherein the pull-down transistor is configured to keep the R node low when the SR latch circuit is not being used, and wherein the pull-up bias line is configured to keep the S node high when the SR latch circuit is not being used (LEE ¶¶0036,0046 and PARK ¶¶0047,0048,0052-0054,0072).

As of Claim 13: LEE in view of PARK further teaches the SR latch circuit is formed in a first substrate and wherein the first substrate includes a plurality of n-channel metal-oxide semiconductor (nMOS) transistors and does not include any p-channel metal-oxide semiconductor (pMOS) transistors (LEE ¶¶0036,0046 and PARK ¶¶0047,0048,0052-0054,0072).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697